Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 02/19/2021:
Claims 1-20 have been examined.
Claims 1, 7-8, 11 and 17-18 have been amended by Applicant.
Claims 1-20 have been allowed.


Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Nishiguchi (Pub. No.: US 2017/0349173A1) taken either individually or in combination with other prior art of Kobayashi (Pub. No.: US 2017/0174262A1), who describe in a vehicle or a lane change timing determination method, when a distance from a vehicle to a nearby vehicle is outside of a first distance threshold value, lane changing determined to be permitted; when the distance is within the first distance threshold value, lane changing determined not to be permitted; after determining lane changing to be not permitted, lane changing not being permitted switched to lane change being permitted when the nearby vehicle decelerates or accelerates to move further away from the vehicle than a second distance threshold value, even if the distance is still within the first distance threshold value.

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Fukuda (Pub. No.: US 2018/0178796A1) taken either individually or in combination with other prior art of Mishina (Pub. No.: US 2020/0066160A1),  who describe a control device for vehicle travelling, which executes following control that controls a vehicle speed in accordance with a following distance from a preceding vehicle; the following control that includes LK (Lane Keep) following control that is executed so that a following distance from a preceding vehicle on a travel lane becomes an LK target following distance, under a situation of lane keep; the following control that farther includes LC (Lane Change)  following control that is executed so that a following distance from a vehicle to be a preceding vehicle on a target lane becomes an LC target following distance, under a situation of lane change; in the LC following control, a vehicle speed controlled so that a larger value is allowed as compared with at a time of execution of the LK following control, with respect to one or both of an acceleration and a jerk.

In regards to claims 1-20, Nishiguchi (Pub. No.: US 2017/0349173A1) and Fukuda (Pub. No.: US 2018/0178796A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
assuming that a target vehicle with a target speed is in a target lane at a target distance behind the vehicle, wherein the target distance is beyond a maximum detection range of the vehicle in the target lane, the target speed is greater than a speed of the vehicle, and the vehicle will move into the target lane based on the automated lane change, to determine a deceleration needed by the target vehicle over a distance, which is less than the target distance, to decelerate from the target speed to the speed of the vehicle, to determine whether the deceleration exceeds a threshold deceleration, and to prohibit the automated lane change based on the deceleration exceeding the threshold deceleration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662